PER CURIAM.
This appeal relates to 1996 assessment of .four lots in Wayne, New Jersey, formerly used as the corporate headquarters for the plaintiff corporation. Plaintiff only appeals assessments placed on three of the lots, specifically, Lots 1, 2, and 3 in Block 3703. American Home Products bought out plaintiff in 1994. Use of the property gradually declined thereafter and by 1996 the property was vacant.
*47The factual background of this matter is fully set forth in Judge Kuskin’s opinion reported at 17 N.J. Tax 542 (Tax 1998). Plaintiff sought a reduction in the local property assessments. The aggregate amount of the assessments placed on the three lots under appeal was $51,070,900. Defendant counterclaimed seeking an increase in such assessments.
Trial in the matter was held before the Hon. Maureen Dougherty. Judge Dougherty resigned from the Tax Court at the conclusion of the trial and the case was reassigned to Judge Kuskin. Post-trial briefs were submitted to him. While Judge Kuskin did hold a hearing with counsel, he relied mainly on the record submitted to him to decide the case. After a complete and thorough analysis of the evidence and the factual presentations of counsel, Judge Kuskin reduced the aggregate assessment to $46,945,800.
We have thoroughly reviewed the record and are satisfied that the judgment of the Tax Court should be affirmed substantially for the reasons expressed by Judge Kuskin in his reported opinion.